          Case 2:16-cr-00032-JCM-GWF Document 177 Filed 11/01/18 Page 1 of 2



1    DAYLE ELIESON
     United States Attorney
2    ROBERT A. KNIEF
     Assistant United States Attorney
3    District of Nevada
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
5    Fax: (702) 388-6418
     Email: robert.knief@usdoj.gov
6    Counsel for the United States

7                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
8                                          -oOo-

9    UNITED STATES OF AMERICA,                )
                                              )   Case No.: 2:16-cr-0032-JCM-GWF
10                Plaintiff,                  )
                                              )   GOVERNMENT RESPONSE TO
11         vs.                                )   DEFENSE MOTION FOR
                                              )   RETURN OF PASSPORT
12   MARY GREEN,                              )
                                              )
13                Defendant.                  )

14         Plaintiff United States of America, by and through Dayle Elieson, United

15   States Attorney, and Robert A. Knief, Assistant United States Attorney, has no

16   objection to the return of defendant’s passport. (ECF #176).

17         DATED this 1st day of November, 2018.

18                                          Respectfully submitted,

19                                          DAYLE ELIESON
                                            United States Attorney
20
                                            /s/ Robert A. Knief
21                                          ROBERT A. KNIEF
                                            Assistant United States Attorney
22

23
          Case 2:16-cr-00032-JCM-GWF Document 177 Filed 11/01/18 Page 2 of 2



1
                       CERTIFICATE OF ELECTRONIC SERVICE
2          This is to certify that the undersigned has served counsel for Defendant with

3    the foregoing by means of electronic filing and/or U.S. Mail.

           Dated this 1st day of November, 2018.
4

5
                                                   /s/ Robert A. Knief
6                                                  ROBERT A. KNIEF
                                                   Assistant United States Attorney
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                            2
